EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Hoxie on 9 June 2022.
The application has been amended as follows:

Claim 1 has been allowed without further amendment.

Claims 2-4 have been cancelled without prejudice or disclaimer.

Claims 5-9 have been allowed without further amendment.

Claims 10-21 have been cancelled without prejudice or disclaimer.

See the next page for reasons for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As art relevant for determining the state of the art, the examiner cites Nowak et al. (US 2012/0045400 A1) and Sahariah et al. (Carbohydrate Polymers, Vol. 127 2015, pages 407–417). Both references have been previously cited in the prosecution history of the instant application.
Nowak et al. (hereafter referred to as Nowak) is drawn to an oral composition comprising polyguanidinium compounds, as of Nowak, title and abstract. In one embodiment, the composition of Nowak is a polymer of the recited structure, as of Nowak, page 7, paragraph 0107, relevant structure #3 reproduced below.

    PNG
    media_image1.png
    237
    435
    media_image1.png
    Greyscale

As best understood by the examiner, the above-reproduced structure #3 is that of a polymer made from a polyallylamine backbone wherein all of the amine groups have been functionalized with a guanidine functional group.
Nowak differs from the claimed invention of claim 1 because the claims require that about 75% of the amine groups are functionalized with a guanidine functional group; in contrast, Nowak appears to teach that 100% of the amine groups are functionalized with a guanidine functional group.
Even if the skilled artisan would have been motivated to have modified to have functionalized only about 75% of the amine groups with a guanidine functional group (e.g. as per the Sahariah reference, as in prior rejections set forth by the examiner in the prosecution history), this would not have been sufficient to set forth a prima facie case of obviousness. This is because there would have been no expectation that the resultant composition would have been able to reduce oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride (PVM/MA) copolymer. Additionally, there would have been no motivation for the skilled artisan to have modified the composition of Nowak to have achieved this property, nor would there have been a reasonable expectation that the composition of Nowak could have been modified to have achieved this property.
The fact that a certain result or characteristic (e.g. being able to reduce oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). Specifically, inherency must be based upon what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. Also see MPEP 2112(IV). In this case, a polyallylamine comprising about 65% to about 85% of amine groups functionalized with guanidines is not necessarily present in the prior art. Even if it would have been obvious for the skilled artisan to have optimized the composition of Nowak to have achieved this, inherency cannot be based upon what would have resulted from optimization of conditions. As such, the examiner cannot make the case that the ability to reduce oral bacteria adherence to hydroxyapatite surfaces 30-40% more than an anionic polymer comprising polyvinylmethylether/maleic anhydride (PVM/MA) copolymer would have been inherent in Nowak. Therefore, the instant claims do not appear to be prima facie obvious over Nowak by itself or in view of another reference.
The amendments set forth in applicant’s response on 6 June 2022 are sufficient to overcome the new matter rejection that was previously applied in the office action on 4 April 2022.
The amendment to claim 9 to make the claim dependent upon claim 1 renders claim 9 as being free of the art.
Biguanide/Guanidine: The issue of the difference between the biguanide and guanidine functional groups was discussed in an interview on 9 June 2022, for which an interview summary is attached herein. The examiner makes the following notes in regard to this issue.
First, the examiner cites Grystai et al. (Beilstein Journal of Organic Chemistry, Vol. 17, 2021, pages 1001-1040). Grystai et al. (hereafter referred to as Grystai) is drawn to biguanide compounds. Grystai teaches the following on page 1002, left column, first full paragraph, relevant text reproduced below.

    PNG
    media_image2.png
    115
    722
    media_image2.png
    Greyscale

As such, it was at least in view of this teaching that the examiner took the position that biguanide is a distinct functional group as compared with guanidine. See the interview summary attached to this notice of allowance, in which the examiner verbally took the position that biguanide and guanidine are separate compounds.
Secondly, the examiner notes US Patent 10,653,149. The instant application is a continuation of prior application 15/788,852, which matured into the ‘149 patent, and a terminal disclaimer over the ‘149 patent was previously submitted on 22 November 2021. Claim 1 of the ‘149 patent recites, in part “and wherein about 75% of the poly-allylamine backbone is functionalized with a guanidine functional group and optionally further functionalized with a biguanide functional group.” This claim language appears to indicate that biguanide and guanidine are separate components as the biguanide and guanidine are recited separately. As such, the examiner’s determination that guanidine and biguanide are separate functionalities does not appear to contradict the file history of prior application 15/788,852.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Terminal Disclaimer
The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,653,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612